Citation Nr: 1544444	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-14 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from April 1968 to October 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The February 2007 rating decision originally denied entitlement to service connection for bilateral hearing loss and tinnitus.  An April 2013 rating decision characterized the bilateral hearing loss and tinnitus issues as claims to reopen, and denied them based on a lack of new and material evidence to reopen them.  However, the Board finds that the February 2007 rating decision that originally denied these issues is not final.  The Veteran contends that he submitted a notice of disagreement along with a private examination report in March 2007.  See October 2012 Statement in Support of Claim; January 2013 Statement in Support of Claim.  To support this assertion, the Veteran submitted a copy of a March 2007 examination report and a March 2007 notice of disagreement that was signed by his representative.  The Board notes that these documents do not reflect the date that they were received by VA, although it was dated stamped by his representative in March 2007.  However, resolving all benefit of the doubt in the Veteran's favor, the Board finds that the Veteran submitted a timely notice of disagreement within the one-year period following the February 2007 rating decision.  See 38 C.F.R. § 20.302.  As a result, the February 2007 rating decision did not become final and the Veteran's original service connection claims for bilateral hearing loss and tinnitus remain pending.  The issues on the title page have been recharacterized to reflect their pending status.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2014.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus had its onset during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system, which includes sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Impaired hearing is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran claims that he developed tinnitus as a result of the noise exposure that he experienced while serving as an artillery member in Vietnam.  See August 2006 Statement in Support of Claim.  The Veteran's DD 214 shows that he was assigned to the 1st 8" Howitzer Battery as a Field Artillery Battery Man.  He is also in receipt of the Combat Action Ribbon.  Based on this information, the Veteran's contention of noise exposure in combat is deemed consistent with the circumstances and conditions of his service.  See 38 U.S.C.A. § 1154 (b).  Therefore, in-service noise exposure is conceded.  

The Veteran also contends that his tinnitus began during service and has existed since that time.  At the January 2007 and March 2013 VA examinations, however, the Veteran denied having tinnitus during or immediately after service.  However, the Veteran now contends that his tinnitus and right ear hearing loss began during service in 1968 and that symptoms related to these disorders have continued since this time.  See December 2014 Hearing Transcript (Tr.), page 4, 7, 10.  Following his discharge, the Veteran testified that he did not seek treatment for his tinnitus or right ear hearing loss as he was happy to be home from Vietnam, he was focused on going back to school, and he had learned to live with the symptoms.  See Tr., page 6.

Service treatment records are silent for any tinnitus complaints, treatment, or diagnoses during service.  At the entrance examination in March 1968, the Veteran's ears were found to be normal upon clinical evaluation.  At that time, the Veteran denied any current problem or history of hearing loss or ear trouble on his report of medical history.  The separation examination from October 1969 also found no abnormalities in the Veteran's ears upon clinical evaluation.  

In March 2007, a private examination of the Veteran's hearing loss was conducted by Dr. M.  During this examination, the Veteran reported that he had worked for 7 years after Vietnam for the same company in an environment that was not noisy.

Initially, the Board finds that the evidence of record clearly shows that the Veteran has a current diagnosis for tinnitus.  See March 2013 VA examination.  Additionally, the Veteran has asserted that his symptoms of tinnitus began during service and have been present since discharge.  Although lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).   Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran is competent to report symptoms such as ringing or buzzing in his ears as this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309.  In addition, the Veteran is competent to identify a disorder such as tinnitus for diagnostic purposes.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board acknowledges the inconsistency between the Veteran's past statements and recent testimony, but the additional details provided by the Veteran during the December 2014 hearing persuade the Board to accept the credibility of his current assertion that he experienced tinnitus symptoms during and after service.

The Board notes that the VA examinations of record from January 2007 and March 2013 provided negative opinions as to the relationship between the Veteran's current tinnitus and active service.  However, these opinions have no probative value as they were based on erroneous facts - that the Veteran did not experience tinnitus during service and thereafter.   

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran meets the requirements for a presumption of service connection.  Service connection for tinnitus is therefore granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.


ORDER

Service connection for tinnitus is granted.

REMAND

A remand is necessary for the issue of left ear hearing loss to obtain an adequate VA examination and medical opinion that addresses the appropriate theories of entitlement.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was provided with a VA examination for his left ear hearing loss in March 2013.  The VA examiner diagnosed sensorineural hearing loss in the left ear and opined that the hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner reasoned that the October 1969 whispered voice test showed that the Veteran had normal hearing at separation, that his reported onset of hearing loss was not until after service, and that he had a chronic middle ear pathology.  The examiner also opined that the Veteran's hearing loss existed prior to service and was not aggravated by service.  The examiner used the same rationale to support both opinions.

Every veteran is presumed to have been in sound condition upon entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only conditions recorded on examination reports are considered "noted" at entry into service.  38 C.F.R. § 3.304(b).  During the March 1968 entrance examination, the Veteran's pure tone thresholds on audiological evaluation, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
90
90
90
/
40

As the Veteran had a frequency greater than 40 decibels at 500 Hertz, he had disabling levels of left ear hearing loss under the criteria of 38 C.F.R. § 3.385 at the time of enlistment.  The examination report also noted that the Veteran had defective hearing and he was given an H2 profile.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of fitness for retention in the military service).  Here, the Board finds that the Veteran's current left ear hearing loss was "noted" upon service entrance.  His defective hearing was noted and it was significant enough to constitute hearing loss for VA purposes.  Accordingly, the presumption of soundness does not apply.

As such, the relevant inquiry is whether the disorder was aggravated by, rather than incurred in, active service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Though the March 2013 VA examiner apparently offered an opinion on this issue, it is inadequate as it used the same rationale that was included to support the opinion on direct service connection.  In addition, the examiner did not address the unreliability of the October 1969 whispered voice test in the rationale.  Whispered voice tests can be subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  The Board notes that the Veteran also submitted a March 2007 positive nexus opinion from Dr. M. on his left ear hearing loss.  However, this opinion is insufficient for purposes of granting service connection as it also fails to address whether the Veteran's preexisting left ear hearing loss was aggravated by service.  Thus, another opinion must be obtained upon remand.

A remand is necessary for the issue of right ear hearing loss to obtain an adequate VA examination and medical opinion that addresses the appropriate theories of entitlement.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. at 312.  The Veteran was provided with a VA examination for his right ear hearing loss in March 2013.  The VA examiner diagnosed sensorineural hearing loss in the right ear and opined that the hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner reasoned that the October 1969 whispered voice test showed that the Veteran had normal hearing at separation, that his reported onset of hearing loss was not until after service, and that he had a chronic middle ear pathology.  But the examiner did not consider the Veteran's reports of diminished hearing during and since service discharge, did not address the Veteran's n-service noise exposure, the unreliability of the whispered voice test, or the March 2007 private audiology examination.

In light of the remand, the RO should also determine if there are any outstanding VA treatment records pertinent to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the preceding development, a medical examination and opinion as to the etiology of the Veteran's left and right ear hearing loss must be obtained.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is advised that the Veteran's awards and decorations include the Combat Action Ribbon.  Thus, any combat-related noise exposure is conceded.

First, the examiner must provide an opinion as to whether any currently diagnosed left ear hearing loss was aggravated by service.  If so, the examiner must indicate whether the in-service aggravation was due to the natural progression of the disorder.

In providing this opinion, the examiner should address the following:  1) whether the October 1969 whispered voice test presents any limitations for determining the level of left ear hearing loss at separation; 2) the March 2007 opinion from Dr. M.; 3) the Veteran's lay statements regarding diminished hearing since service discharge; and 4) the Veteran's history of service, occupational, and recreational noise exposure.

Second, the examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's right ear hearing loss is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  

In providing this opinion, the examiner should address the following:  1) whether the October 1969 whispered voice test presents any limitations for determining the level of right ear hearing loss at separation; 2) the March 2007 opinion from Dr. M.; 3) the Veteran's lay statements regarding diminished hearing since service discharge; and 4) the Veteran's history of service, occupational, and recreational noise exposure.

4.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


